Citation Nr: 0505651	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a thymoma tumor, 
claimed as secondary to Agent Orange exposure.

Entitlement to service connection for myasthenia gravis with 
respiratory disorder, claimed as secondary to a service-
connected disability.

Entitlement to service connection for osteopenia, claimed as 
secondary to a service-connected disability.

Entitlement to service connection for a major depressive 
disorder, claimed as secondary to a service connected 
disability.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).  That decision denied the issues currently on appeal.

The issue of entitlement to service connection for osteopenia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal, with the exception of the issue of entitlement to 
service connection for osteopenia, has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran's service in Vietnam presumes his exposure to 
Agent Orange.

3.  The aggregate evidence of record and private medical 
opinions raise a doubt as to a causal relationship between 
the veteran's Agent Orange exposure in service and the 
veteran's subsequent development of a thymoma tumor.

4.  Evidence of record reasonably shows that myasthenia 
gravis with a respiratory disorder is attributable to a 
thymoma tumor.

5.  Evidence of record reasonably shows that a major 
depressive disorder is attributable to myasthenia gravis.


CONCLUSIONS OF LAW

1.  A thymoma tumor is the result of service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Myasthenia gravis with a respiratory disorder is 
proximately due to or the result of the service-connected 
thymoma tumor.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2004).

3.  A major depressive disorder is proximately due to or the 
result of the service-connected myasthenia gravis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefits sought on 
appeal, the Board finds that any defect that might exist with 
respect to the VCAA notice requirements in this case was 
harmless error.

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment relating to a thymoma tumor, myasthenia 
gravis or a major depressive disorder.

Service personnel records indicate that the veteran served 
aboard the USS Camden from October 1979 to October 1970.  
Service personnel records also note that the USS Camden was 
in a combat zone in Vietnam.  The USS Camden was noted to be 
in the official waters of Vietnam for various periods of time 
between October 1969 and March 1970.  The veteran's DD-214 
indicates he was awarded the Vietnam Service Medal, the 
Republic of Vietnam Gallantry Cross, and the Republic of 
Vietnam Campaign Medal.

Private treatment records from March to September 1986 
indicated that the veteran was diagnosed with myasthenia 
gravis and a thymoma.  A thymothymectomy was performed.

An April 1990 VA examination report noted that the veteran 
had been diagnosed with myasthenia gravis in 1985.  The 
examiner noted that a CT scan at the time of diagnosis showed 
a mediastinal thymoma that was surgically removed.  The 
examiner diagnosed the veteran with myasthenia gravis with 
thymoma.  He noted that there was restrictive lung disease, 
which was presumed to be due to the myasthenia gravis.

A March 2003 VA respiratory examination report noted medical 
history consistent with clinical evidence of record.  The 
examiner diagnosed the veteran with myasthenia gravis, status 
post thymectomy for mediastinal thymoma.  The examiner noted 
that the veteran's airway obstruction was likely due to 
myasthenia.

A March 2003 VA mental disorder examination report noted that 
the veteran's claim folder was not available for review.  The 
examiner diagnosed the veteran with major depressive disorder 
secondary to coping with myasthenia gravis.  Extensive 
background history was developed by the examiner and 
reasoning was offered in support of the examiner's 
conclusions.

A March 2003 letter from the veteran's private neurologist 
noted that the veteran was diagnosed with myasthenia gravis 
in 1985, which was subsequently determined to be secondary to 
a thymoma.  She noted that, despite the surgical removal of 
the thymoma, the veteran's myasthenia gravis has persisted.  
She reiterated that the myasthenia gravis was likely caused 
by the thymoma.  The neurologist went on to state:

[t]he thymus gland is a lymphoid tissue and thus 
subject to the numerous toxic effects of Agent 
Orange that have been well documented in the past.  
Vietnam vets exposed to Agent Orange and their 
subsequent offspring have been disproportionately 
affected with numerous health problems, 
particularly diseases of the lymph tissues.  It has 
also been well documented that it may take 20 years 
or more for the effects of Agent Orange to produce 
cancers and diseases of the lymphoid tissue.

This information suggests that there is a strong 
possibility that [the veteran's] thymoma and 
subsequent development of myasthenia gravis may be 
secondary to his exposure to Agent Orange during 
his service in Vietnam.

In June 2003, the veteran submitted a picture of two men in 
front of a sign reading Camp Tien Sha, Danang, RVN.  The 
veteran stated that he was one of the men in the picture and 
the other was his friend, V.P.

A June 2003 letter from V.P., a friend who served with the 
veteran, stated that he was the person standing with the 
veteran in a picture taken in front of the Camp Tien Sha sign 
in Danang.  He noted the picture was taken while the two were 
in transit to the USS Camden in October 1969.  A June 2003 
note in the record confirmed that V.P. had active military 
service from 1969 to 1973.

A December 2003 letter from the veteran's private 
hematologist/oncologist noted that the veteran was seen at 
the private cancer center to discuss the links between 
exposure to Agent Orange and the development of thymoma.  The 
hematologist/oncologist noted that there are some articles 
that indicate thymoma can result from exposure to Agent 
Orange and its contaminant.  He went on to note that such 
articles suggest a possible link between exposure to Agent 
Orange and the development of human thymoma.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
myasthenia gravis, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2004).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Service Connection for a Thymoma Tumor

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in the coastal waters off Vietnam.  Moreover, the 
veteran has submitted a photograph of himself and a friend in 
front of a sign for a military base located in Danang.  A 
June 2003 statement from V.P. confirmed that this was a 
picture of the veteran and himself taken when they were in 
transit to the USS Camden.  Accordingly, exposure to Agent 
Orange and other herbicide agents may be presumed.

Service connection may be established, with regard to the 
facts in this case, either through direct connection or 
presumptively.  In this instance, the veteran is not afforded 
a presumptive service connection because a thymoma tumor is 
not a disability listed on the presumptive list found in 38 
C.F.R. § 3.309(e).  However, that does not preclude the 
veteran from establishing direct service connection for such 
disorder.

The question of whether the veteran's diagnosis had its onset 
in or is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that there are two medical opinions of record regarding 
causation of the veteran's thymoma tumor.  The Board notes 
that the December 2003 letter from the veteran's private 
hematologist/oncologist only addresses a possible link 
between thymoma and Agent Orange exposure.  However, the 
March 2003 letter from the veteran's private neurologist, 
while referencing studies linking herbicide exposure and 
thymoma, specifically states that there is  "a strong 
possibility that [the veteran's] thymoma and subsequent 
development of myasthenia gravis may be secondary to his 
exposure to Agent Orange during his service in Vietnam."

The two private medical opinions suggest that the veteran's 
exposure to Agent Orange may well have been a causal factor 
in his thymoma, or at least raise a reasonable doubt to this 
effect.  In this regard, there is neither a medical opinion 
to contradict that opinion, nor an expert opinion as to any 
alternative or optional causation for the thymoma.

The Board notes that, there is no adjudicative requirement 
that there be utter certainty as to such a question but 
rather an amply justifiable, credible and supportable 
foundation to sustain any conclusions, which may bave been 
reached in the decision making process.

The evidence and medical opinions herein raise a doubt as to 
whether there is a causal, proximate etiology between the 
veteran's exposure to Agent Orange in service and his 
subsequent thymoma, and resolving that doubt in his favor, 
service connection is warranted.

Service Connection for Myasthenia Gravis and
a Major Depressive Disorder

The Board notes that the veteran has contended that his 
diagnoses of myasthenia gravis and a major depressive 
disorder are secondary to his thymoma tumor.  As service 
connection has been found to be warranted for a thymoma 
tumor, the Board must now determine if there is sufficient 
evidence of record to grant service connection for either 
myasthenia gravis or a major depressive disorder.

With regard to the veteran's claim for service connection for 
myasthenia gravis, the March 2003 VA respiratory examiner 
diagnosed the veteran with myasthenia gravis, status post 
thymectomy for mediastinal thymoma.  The veteran's private 
neurologist, in her March 2003 letter, noted that the 
veteran's myasthenia gravis was noted to be secondary to his 
diagnosed thymoma.  The Board further notes that clinical 
records, both VA and private, have linked a restrictive 
respiratory disorder to the veteran's myasthenia gravis.  In 
the absence of any evidence contradicting these findings, the 
Board finds that service connection for myasthenia gravis, 
with a respiratory disorder, is warranted as secondary to the 
veteran's service-connected thymoma.

Finally, the Board notes that the veteran was diagnosed with 
a major depressive disorder in a March 2003 VA mental 
disorder examination report.  Furthermore, the veteran's 
major depressive disorder was noted to be secondary to his 
myasthenia gravis.  The March 2003 VA examiner developed an 
extensive background history while conducting the 
examination.  In addition, he offered a rationale to support 
his opinion linking the veteran's depressive disorder to his 
diagnosis of myasthenia gravis.  As such disorder has been 
found to warrant service connection, the Board finds that 
service connection is also warranted for a major depressive 
disorder as secondary to a service-connected disorder.


ORDER

Entitlement to service connection for a thymoma tumor, 
claimed as secondary to Agent Orange exposure, is granted.

Entitlement to service connection for myasthenia gravis with 
respiratory disorder, claimed as secondary to a service-
connected disability, is granted.

Entitlement to service connection for a major depressive 
disorder, claimed as secondary to a service connected 
disability, is granted.


REMAND

The veteran has claimed that he has osteopenia secondary to 
myasthenia gravis.  A January 2003 private bone density test 
report noted that the veteran's test indicated he had 
osteopenia in the lumbar spine and both proximal femurs.  
However, the veteran was not afforded a VA examination with 
regard to this disorder and there is no medical nexus opinion 
currently of record.  Given that the above decision has 
granted service connection for myasthenia gravis, the Board 
finds that a VA examination is necessary in order to obtain 
such nexus opinion.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the etiology of the veteran's diagnosed 
osteopenia.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that a diagnosis of osteopenia is 
related to the veteran's service-
connected myasthenia gravis.  The 
examiner is asked to furnish reasoning 
for any conclusion reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


